United States Court of Appeals
                      For the First Circuit


No. 18-1424

                DANIEL GRAJALES; WANDA I. GONZÁLEZ;
              CONJUGAL PARTNERSHIP GRAJALES-GONZÁLEZ,

                      Plaintiffs, Appellants,

                                v.

                   PUERTO RICO PORTS AUTHORITY,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
               Thompson and Barron, Circuit Judges.


     Eugenio W.A. Géigel-Simounet, with whom Géigel-Simounet Law
Offices C.S.P. was on brief for appellants.
     Luis E. Palou Balsa, with whom Jennifer Lopez-Negrón and
Nolla, Palou & Casellas LLC were on brief for appellee.


                          April 29, 2019
            BARRON, Circuit Judge.          This appeal is the latest to

have reached us concerning a suit that Daniel Grajales, his wife,

and their children bring under 42 U.S.C. § 1983 and Puerto Rico

law against the Puerto Rico Ports Authority (the "PRPA") and

several of its employees after the PRPA transferred him from one

posting at the PRPA to another and then eventually terminated his

employment.      In this appeal, Grajales asks us to overturn the

District Court's grant of summary judgment to the PRPA on res

judicata grounds.      We affirm.

                                       I.

            This appeal represents Grajales's third in this case.

See Grajales v. P.R. Ports Auth., 682 F.3d 40 (1st Cir. 2012)

("Grajales I"); Grajales v. P.R. Ports Auth., 831 F.3d 11 (1st

Cir. 2016) ("Grajales II").         In brief, Grajales alleges that he

was transferred to a new job location and subsequently terminated

from his employment with the PRPA because of both his political

affiliation and his reporting of alleged safety violations by PRPA

employees   to   the   Puerto   Rico    Occupational   Safety   and   Health

Administration.    See Grajales II, 831 F.3d at 14.

            Grajales filed the operative complaint in the District

of Puerto Rico on August 31, 2012.           He alleged that the PRPA, by

taking such actions against him, violated the First Amendment of

the Federal Constitution and various provisions of Puerto Rico

law. His wife and their minor children also brought claims against


                                    - 2 -
the PRPA, in which they sought damages under a Puerto Rico tort

statute that permits relatives of those unlawfully terminated from

employment to bring derivative claims.

           On May 18, 2012, just before Grajales filed his complaint

in federal court, the Secretary of Labor and Human Resources of

Puerto Rico (the "Secretary of Labor"), "representing and for the

benefit of" Grajales, filed a civil complaint against the PRPA in

the Puerto Rico Court of First Instance.        See Complaint, Sec'y of

Labor & Human Res. v. P.R. Ports Auth., No. AC2012-0079 (P.R. Ct.

of First Instance May 18, 2012).        The Secretary of Labor alleged

in that complaint that Grajales had observed and reported an

incident that involved the safety of another employee, that the

PRPA had terminated Grajales in retaliation for his reporting of

the   incident,   and   that   an   investigation    by   the   Puerto   Rico

Department of Labor had found that the PRPA engaged in practices

that endangered the authority's employees.          The Secretary of Labor

sought Grajales's reinstatement and back pay for him on the basis

of Puerto Rico's Occupational Safety and Health Act, P.R. Laws

Ann. tit. 29, § 361aa, and Puerto Rico's Retaliation in the Work

Place Law, id. § 194a.

           On May 17, 2017, while Grajales's federal suit against

the PRPA was still pending, the Court of First Instance entered

judgment in favor of the PRPA.        The Court of First Instance ruled

that Grajales's termination was justified for a number of non-


                                    - 3 -
retaliatory reasons, including acts of insubordination, violation

of various PRPA policies, and disrespectful behavior that created

a hostile work environment for others. The Court of First Instance

also rejected Grajales's contention that he was terminated in

retaliation for his reporting activity.

           The PRPA then moved for summary judgment in the District

of Puerto Rico case on res judicata grounds in light of the ruling

by the Court of First Instance, and the District Court granted

that motion.   Grajales now appeals from that judgment.

                                II.

           We are dealing here with the claimed res judicata effect

of a judgment of a Commonwealth court and thus with a judgment

that, under 28 U.S.C. § 1738, must be given "full faith and

credit."   Id.; see also R.G. Fin. Corp. v. Vergara-Nuñez, 446 F.3d

178, 182-83 (1st Cir. 2006).     In keeping with this statute, we

must give the same res judicata effect to that judgment as the

jurisdiction that issued it would give it in its own courts.      28

U.S.C. § 1738; see also R.G. Fin. Corp., 446 F.3d at 182-83. Thus,

we apply Puerto Rico law to determine the preclusive effect of the

judgment of the Court of First Instance.     R.G. Fin. Corp., 446

F.3d at 182-83.   Our review of the District Court's res judicata

determination is de novo.   Id. at 182.

           Puerto Rico's Civil Code provides, in relevant part:




                               - 4 -
          In order that the presumption of the res
          adjudicata may be valid in another suit, it is
          necessary that, between the case decided by
          the sentence and that in which the same is
          invoked, there be the most perfect identity
          between the things, causes, and persons of the
          litigants, and their capacity as such.

P.R. Laws Ann. tit. 31, § 3343.     Thus, to demonstrate that the

judgment of the Court of First Instance has res judicata effect

here, the PRPA "must establish three elements: (i) the existence

of a prior judgment on the merits that is 'final and unappealable';

(ii) a perfect identity of thing or cause between both actions;

and (iii) a perfect identity of the parties and the capacities in

which they acted."    R.G. Fin. Corp., 446 F.3d at 183 (quoting

Boateng v. InterAm Univ., Inc., 210 F.3d 56, 61-62 (1st Cir. 2000))

(applying Puerto Rico law).   Even if the PRPA makes that showing,

however, res judicata effect may not be given under Puerto Rico

law to the judgment of the Court of First Instance if "doing so

would defeat the 'ends of justice, especially if reasons of public

policy are involved.'"   Núñez-Colón v. Toledo-Dávila, 648 F.3d 15,

19 (quoting Bonafont Solís v. Am. Eagle, Exec. Airline, Inc., 1997

P.R. Eng. 423416, 1997 WL 423416 (P.R. 1997)).

          We start with the claims that Grajales brings in his own

right, before then turning to the derivative claims of his wife

and children.   With respect to the claim that he brings on his

own, Grajales first contends that the PRPA failed to establish

that the "perfect identity of thing or cause" element had been


                               - 5 -
satisfied.       Specifically, he contends that the claims that the

Secretary of Labor brought on his behalf in the Court of First

Instance "could not include a claim for damages or for [a] First

Amendment violation" and was only for the "purpose of reinstating

[him] to his previous position" and to recover lost wages.

               But, the "identity of thing or cause," we have explained,

"refers to factual cause" and is satisfied where two actions "flow

from the same principal ground or origin."                  R.G. Fin. Corp., 446

F.3d at 183 (citing Lausell Marxuach v. Diaz de Yanez, 3 P.R.

Offic. Trans. 742, 746 (1975)).             Thus, "a mere difference in the

legal theories on which two causes of action are grounded does not

destroy the identity of thing or cause that otherwise exists

between two suits arising out of a common nucleus of operative

fact."     Id. at 184 (citing Boateng, 210 F.3d at 62).                     Instead,

there    may    still    be    an   "identity   of   thing   or    cause"    between

Commonwealth and federal actions -- notwithstanding the different

legal theories and remedies sought in each -- if they share "a

common nucleus of operative fact."              See id.

               We conclude that the District Court correctly determined

that the two actions at issue here do share "a common nucleus of

operative fact."          Id.       As the PRPA explains, in both actions

Grajales       "claims    he    was    dismissed     from    his   employment     in

retaliation for complaining about safety issues in the workplace

and/or participating in an investigation performed by [Puerto Rico


                                        - 6 -
safety agencies]."   Accordingly, we reject Grajales's challenge on

this score.

          Grajales also relies on Puerto Rico's "public policy

exception," which prevents the application of res judicata in

"special circumstances."   García-Monagas v. De Arellano, 674 F.3d

45, 56 (1st Cir. 2012).    Specifically, Grajales contends that his

case presents such "special circumstances" because the Secretary

brought the prior suit in the Court of First Instance to remedy a

"violation of . . . Puerto Rico Public Policy" and that the Puerto

Rico court "frustrated the ends of justice" by deciding the matter

"on documents only," i.e., at summary judgment.

          But, the first case that Grajales relies on to support

this argument, Pagán-Hernández v. University of Puerto Rico, 7

P.R. Offic. Trans. 795 (P.R. 1978), makes clear that even the

"invocation of a constitutional right" is not sufficient, in and

of itself, to warrant application of the public policy exception.

Id. at 808.   We thus fail to see how the nature of the claims that

Grajales brings suffices to show that the public policy exception

to res judicata applies in this case.   Nor does Grajales identify

any authority that requires the conclusion that res judicata effect

may not be given to a judgment of a Commonwealth court just because

that court dismissed claims of the sort that Grajales brings here

via summary judgment rather than after a trial.




                                - 7 -
          In his reply brief, Grajales cites Ramos-González v.

Félix-Medina, 21 P.R. Offic. Trans. 304 (P.R. 1988), to support

his argument that his circumstances should fall into the public

policy exception.      In that case, the Puerto Rico Supreme Court

applied the exception to allow to go forward claims alleging

serious misconduct by three marshals of the Puerto Rico General

Court of Justice that had been dismissed based on the plaintiff's

failure to prosecute the action in the Commonwealth court.         Id. at

309-11.

          The     Ramos-González     court    identified     "exceptional

reasons" compelling it "to set aside the finality of a judgment."

Id. at 333. The court explained that it would set a "bad precedent"

to permit a "procedural technicality" -- namely, the dismissal of

the claims based on the plaintiff's failure to prosecute -- "to

defeat the claim of some citizens against three officers of this

branch of government who allegedly tried to take advantage of their

position as such."      Id. at 334.        The court concluded in that

connection that "[t]here is a public interest at stake in the

instant case: the purity of the judicial process and the trust in

its institutions."     Id. at 334.

          Here,   we   see   no   similarly   "exceptional   reasons"   to

compel us "to set aside the finality of a judgment," id. at 333,

given both the differing nature of the claims that are at issue

here and the fact that they were dismissed based on a grant of


                                   - 8 -
summary    judgment      and   not    by     reason    of    what    Ramos-Gonzalez

characterized as a "procedural technicality."                      Id. at 334.      We

thus reject this ground for not giving res judicata effect to the

judgment of the Court of First instance.

            We   turn,    then,      to    the    claims    that    are   brought   by

Grajales' wife and children.              The contention is that res judicata

does not bar these claims because the PRPA has failed to show that

there is a "perfect identity . . . of parties" between the two

actions that are at issue, given that the Secretary of Labor

brought the suit in the Court of First Instance only on Grajales's

behalf.    But, the District Court concluded that the claims of

Grajales's wife and children are brought only "under Article 1802

of the Puerto Rico Civil Code," and no contrary argument has been

made on appeal.     That feature of the case matters because, as the

District Court explained, Article 1802 claims are "derivative of

the principal plaintiff's claim in that [they are] premised on

some harm to the principal plaintiff, and 'if the principal

plaintiff's claim fails, so too does the relative's derivative

claim.'"   Pagán-Colón v. Walgreens of San Patricio, Inc., 697 F.3d

1, 16 (1st Cir. 2012) (quoting González-Figueroa v. J.C. Penney

P.R., Inc., 568 F.3d 313, 320 (1st Cir. 2009)).                       Thus, because

Grajales's own claims are barred by res judicata, the derivative

claims of his wife and children necessarily fail.




                                          - 9 -
                              III.

          For the foregoing reasons, we affirm the judgment of the

District Court.




                             - 10 -